


Exhibit 10.47C


AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT
(Series 2010-A)

THIS AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT (Series 2010-A) (this
“Amendment”) is executed as of April 11, 2012, by and among Cofina Funding, LLC,
as the Issuer (the “Issuer”), NIEUW AMSTERDAM RECEIVABLES CORPORATION, as the
Conduit Purchaser, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A.,“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as the Funding Agent
and as a Committed Purchaser.
RECITALS
WHEREAS, the parties hereto are parties to that certain Note Purchase Agreement
dated as of December 23, 2010 (as amended through the date hereof, the
“Agreement”); and
WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Defined Terms. Each capitalized term used but not defined
herein shall have the meaning ascribed thereto or incorporated by reference in
the Agreement.
SECTION 2.    Amendment to Agreement. The Agreement is hereby amended as
follows:
(a)    The “Maximum Funded Amount” is decreased to $125,000,000.
(b)    The Purchase Expiration Date is extended to April 10, 2013.
(c)    The form of Notice of Increase is amended to include a reference to the
account to which such funding is to be directed:
US Bank
St Paul, MN
ABA # 091000022
Acct # 173103322058
Beneficiary Name: Structured Finance Wire Clearing
Attention: Tiffany
SECTION 3.    Funding Agreement. On the date hereof, the Issuer will request any
necessary funds and/or provide any necessary prepayments such that, after giving
effect to the decreased Maximum Funded Amount under Series 2010-A, each Series
is utilized in the same proportion of its “Maximum Funded Amount.”
SECTION 4.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement”, “hereof”, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
SECTION 5.    Effectiveness. This Amendment shall become effective on the first
date on which Rabobank has received:

701509965 05080260

--------------------------------------------------------------------------------




(a)    counterparts of this Amendment executed by each of the parties hereto
(whether by facsimile or otherwise); and
(b)    the fee set forth in the fee letter dated the date hereof.
SECTION 6.    Counterparts. This Amendment may be executed by different parties
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when so executed shall together constitute but
one and the same instrument.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 8.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
[Signatures Follow]



701509965 05080260    2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
 
COFINA FUNDING, LLC,
 
as the Issuer
 
 
 
 
By:
/s/James M. Grafing
 
Name:
James M. Grafing
 
Title:
Chief Financial Officer

 

[Signatures Continue on the Following Page]





701509965 05080260    S-1    Amendment No. 3 to Series 2010-A NPA

--------------------------------------------------------------------------------




 
NIEUW AMSTERDAM RECEIVABLES
 
CORPORATION,
 
as the Conduit Purchaser
 
 
 
 
By:
/s/Damian Perez
 
Name:
Damian Perez
 
Title:
Vice President



 
COÖPERATIEVE CENTRALE RAIFFEISEN-
 
BOERENLEENBANK B.A.,“RABOBANK
 
NEDERLAND”, NEW YORK BRANCH,
 
as Funding Agent and Committed Purchaser
 
 
 
 
By:
/s/Dana Hartman
 
Name:
Dana Hartman
 
Title:
Executive Director
 
 
 
 
By:
/s/Izumi Fukushima
 
Name:
Izumi Fukushima
 
Title:
Executive Director

  


701509965 05080260    S-2    Amendment No. 3 to Series 2010-A NPA